Citation Nr: 0203661	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include of the knees, ankles, elbows and back, to 
include as being secondary to rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for arthritis of multiple joints, to include the 
knees, elbows, ankles and back.  

The Board notes that in a rating decision in November 1983, 
the RO, in pertinent part, denied the veteran's claim for 
service connection for a bilateral knee disability.  However, 
in the letter advising him of another action taken in the 
rating decision, the RO failed to mention the determination 
with respect to the claim for service connection for a 
bilateral knee disorder.  Accordingly, that decision did not 
become final, and the Board will consider the current claim 
on a de novo basis.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
rheumatic heart disease, evaluated as 10 percent disabling.

2.  The veteran's in-service joint complaints were acute and 
transitory, and resolved without residual disability.

3.  There is no current disability of the elbows or ankles.

4.  Any current disability of the knees was initially 
demonstrated many years after service, and has not been shown 
to be related to service or to the veteran's service-
connected rheumatic heart disease.

5.  The veteran's disability of the lumbar spine was first 
documented many years after service, and has not been shown 
to be related to service or to the veteran's service-
connected rheumatic heart disease.


CONCLUSION OF LAW

Arthritis of multiple joints, to include of the knees, back, 
elbows and ankles was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that he 
is in receipt of any additional private medical treatment.  
The RO has obtained the veteran's VA medical treatment 
records.  Additionally, the RO provided the veteran with 
several examinations in relation to his joint complaints.  
The Board also points out that when the RO mailed the 
statement of the case to the veteran in April 2001, it 
furnished information concerning the Veterans Claims 
Assistance Act, and advised the veteran what evidence he 
needed to submit to establish service connection.  

The record discloses that the May 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim for service connection for arthritis of 
multiple joints, to include as being secondary to his 
service-connected rheumatic heart disease.  The April 2001 
statement of the case and the September 2001 supplemental 
statement of the case provided the veteran with the 
applicable criteria for a grant of service connection.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

A medical board report dated in August 1955 discloses as 
medical history that the veteran had been well until April 
1954 when he developed pain, swelling and redness of the 
ankles followed within a few days by similar swelling and 
pain of his elbows and knees.  He was admitted to a hospital 
with the diagnosis of rheumatic fever.  An electrocardiogram 
at that time revealed a first degree heart block.  He was 
treated with bed rest, salicylates and prophylactic 
penicillin, following which he slowly improved and was 
returned to full duty in June 1954 without apparent evidence 
of cardiac involvement.  The veteran remained well until June 
1955 when he developed a recurrence of swelling, pain and 
redness of his ankles, followed within a few days by a 
similar progressive involvement of his knees, wrists and 
joints of the lumbar spine.  During the course of his 
treatment, the veteran developed an apical systolic murmur.  
The diagnosis was established as rheumatic fever, active, 
with heart involvement.  Physical examination on admission to 
the current hospitalization revealed no pertinent positive 
findings except in regard to the heart.  It was reported that 
the veteran was completely asymptomatic during the 
hospitalization.  The diagnosis was changed to rheumatic 
valvulitis, inactive, with deformity of valve (mitral 
insufficiency).  

The service medical records also show that the veteran 
complained of stiffness of the ankle and knee joints on 
August 17, 1955.  The report notes that the veteran had 
developed a migratory polyarthritis in April 1955.  It was 
reported later in August 1955 that the veteran had been 
granted emergency leave and returned on August 23, 1955 and 
that, at that time, complained of a slight recurrence of left 
knee pain.  There was no swelling or redness.  After two 
days, the pain subsided completely and did not recur as he 
was allowed increasing activities.  At present, he was 
asymptomatic on full activities.  

The veteran was afforded an examination by the VA in March 
1956.  He reported that his knee joints hurt and were stiff 
at times.  On special arthritis examination, the veteran gave 
no history of ever having had any difficulty with his 
musculo-articular system, with the exception of the 
polyarthritis at the time of his acute rheumatic fever.  It 
was stated that this involved the ankles, knees and elbows.  
An examination of the musculoskeletal system revealed no 
abnormalities.  No pertinent diagnosis was made.

The veteran, who was born in January 1937, was seen in a 
service department facility when he was 21 years old.  His 
history was reviewed.  It was indicated that the veteran had 
been seen on "Oct 6" for a periodic examination.  He 
reported that the only difficulty he had had occurred ten 
months earlier when he could hardly walk on his right ankle.  
He said he went to a VA hospital, but while there, it had 
already cleared spontaneously.  An X-ray study was negative, 
and he had not had any recurrences since that time.  It was 
noted that his knees hurt if he stooped or squatted down.  

On VA cardiovascular examination in March 1959, the veteran 
related that during the first episode of rheumatic fever in 
service, his knees and right ankle were swollen and red.  He 
related that he recovered without sequelae, until the 
recurrence of joint symptoms in 1955.  He stated that he 
again recovered, although he had a residual murmur.  It was 
further indicated that the veteran was asymptomatic except 
for left chest pain.

The veteran was again afforded a cardiovascular examination 
by the VA in April 1961.  He stated that he had had no 
illnesses referable to his history of rheumatic fever, and 
had no symptoms except for some stiffness in his knees.  
There were no physical limitations by symptoms.

VA outpatient treatment records show that the veteran was 
seen in September 1975 for complaints of bilateral knee pain 
with popping and grating.  Following an examination, the 
pertinent diagnosis was possible arthritis of both knees.  

Information received from a private physician in April 1983 
indicates that the veteran was treated in May 1978 pursuant 
to a diagnosis of chronic pre-patellar bursitis, right.

In a statement dated in April 1983 another private physician 
indicated that he had treated the veteran in September 1981 
for trouble with his knees.  There was no history of injury.  
The assessment was symptomatic chondromalacia patella.

Following a VA examination in May 1983, the pertinent 
diagnosis was that a bilateral knee condition was not related 
to rheumatic fever.  

The veteran was examined by the VA in October 1998.  He 
complained of bilateral knee pain for 45 years, ever since 
the time of his rheumatic fever.  The pertinent assessment 
was bilateral knee discomfort.  A report of X-ray examination 
of the knees at that time noted osteoarthritic changes in the 
patellofemoral and lateral joint compartments.  An addendum 
to this examination report, dated in April 1999, reflected an 
assessment of bilateral osteoarthritis of the knees, 
confirmed by X-ray study and physical findings.

In a statement dated in April 2000, a private chiropractor 
related that he had first treated the veteran in 1989 with 
complaints of low back, left knee and leg pain.  The veteran 
reported at the initial visit that the knee problems had been 
chronic since 1954.  He indicated that he had had rheumatic 
heart disease and had developed involvement in April 1954.  
At that time, he reportedly developed increased pains in his 
knees and elbow joints and was informed that he would 
possibly have chronic permanent distress in his knees and 
joints of the spine.  The chiropractor stated that throughout 
his care of the veteran, he had continuous problem with the 
knees.  It was the chiropractor's opinion that these were 
related to the rheumatic fever and the degenerative changes 
of the joints of the spine and knees were related to that 
disease.  

The veteran was seen in a VA outpatient treatment clinic in 
April 2000.  He indicated that he wanted to be seen for an 
increase in his knee pain that was reportedly related to 
rheumatic heart disease in the 1950's.  The examiner noted he 
had tried to explain to the veteran that this was unlikely 
and that rheumatic fever is an acute disease and might affect 
the joints at the time of the illness, but the long-term 
effects were on the heart valves.  It was noted that the 
veteran was not satisfied with the response.

The veteran was afforded a VA examination of the joints in 
May 2000.  The examiner noted that the claims folder was not 
available for review.  He added that he reviewed the 
veteran's local VA file, as well as medical records the 
veteran brought to the examination from his time in service 
and examinations following that time.  It was reported that 
the veteran had worked as a carpenter and retired at age 59 
after a work-related low back injury.  The veteran related 
that he had experienced right knee pain since the 1960's 
following the episodes of rheumatic fever.  He denied any 
recurrent elbow or ankle symptoms and stated that they had 
been totally asymptomatic since 1955 and that the symptoms in 
those areas totally resolved in 1955.  Following an 
examination, the impressions were degenerative disc disease 
and degenerative joint disease of the lumbar spine, 
degenerative joint disease in both knees and normal ankles 
and normal elbows.  

The examiner commented that in his opinion, based upon the 
medical records provided to him that the veteran's ankles and 
"knees" had no significant abnormalities identified on 
examination and that, therefore, they were not related to his 
service-connected rheumatic heart disease.  In addition, he 
opined that the veteran's lumbar spine disease was not 
related to rheumatic heart disease.  This conclusion was 
based upon the medical records that were reviewed and the 
fact that the veteran had no documented treatment over an 
extended period of time until he suffered a work-related 
injury in 1997, at which time magnetic resonance imaging 
showed extensive degenerative changes which would be 
consistent with his age and occupational exposure as a 
carpenter for 35 years.  Further, it was the examiner's 
opinion that the rheumatic fever might have been a minor 
contributor to the veteran's right knee complaints, but it 
certainly was not a major contributor.  He based this opinion 
upon the fact that the veteran served 35 years as a 
carpenter.

The examiner added that the veteran had bilateral knee 
changes and degenerative joint disease.  He noted that these 
were common findings in carpenters.  It was reported that the 
veteran admitted that over his many years as a carpenter, his 
right knee was basically the knee on which he kneeled.  The 
examiner stated that he believed that this would be a much 
more significant risk factor in terms of minor, ongoing, 
repetitive trauma, than his episodes of rheumatic fever that 
resolved relatively promptly.  He further indicated that 
considering the great duration of time that people 
historically had been kept in the hospital for rheumatic 
fever in the 1940's and 1950's, it was his impression that 
the veteran's rheumatic episode was minor based upon his 
self-reported six week hospitalization for the condition.  
There had been no interim hospitalization for the rheumatic 
condition.  Therefore, he believed that the veteran's knee 
condition, as well as the low back condition, was not 
significantly induced by rheumatic fever episodes.

A private MRI of the right knee in May 2000 produced 
impressions of huge effusion, severe chondromalacia of the 
patella, moderate chondromalacia of the medial knee joint, 
front to back tear of the medial meniscus, tear of the 
anterior horn of the lateral meniscus, bone edema involving 
the anterior aspect of the lateral femoral condyle, and a 
cyst and/or bone edema involving the medial tibial plateau, 
subjacent to the joint space.

The veteran's claims folder was reviewed by a VA physician in 
August 2001.  He noted that the VA physician who had 
conducted the May 2000 VA examination felt that the pain and 
symptoms the veteran experienced in his knees and back were 
related to the type of work he had performed over the years 
as a carpenter and to the aging process, and not related to 
the episodes of rheumatic fever in service.  Based on a 
review of the record, the VA physician commented that he 
agreed that "the complaints that he [the veteran] is having 
over his knees and back are not related to rheumatic fever 
which occurred back in the 1950s, but the symptoms that he is 
having over his knees and back are due to the age related 
condition of degenerative arthritis and disc disease of the 
back as well as arthritis over the knees."  He added that 
this had been aggravated by the type of work the veteran had 
performed over the years as a carpenter.  Finally, he 
concluded that it was not related to the rheumatic fever that 
occurred in service.

In a statement dated in January 2002, the veteran's sister 
wrote that she recalled that when the veteran came home in 
1955 his main complaint was knee pain.  She reported that he 
could not participate in physical activities that required 
running due to knee pain.  

In January 2002, V.T. indicated that he had known the veteran 
since 1956, and that they had worked together starting in 
1959.  He stated that from the start, the veteran showed 
facial expressions of pain whenever he kneeled, bent over or 
squatted.  He added that getting into and out of these 
positions was very painful, especially in the lower back and 
knees.  

The veteran provided testimony at a hearing before the 
undersigned in January 2002 essentially contending that he 
has arthritis of multiple joints due to service or service-
connected rheumatic heart disease.

Service connection is in effect for rheumatic heart disease, 
evaluated as 10 percent disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that his joint symptoms, including 
arthritis, are due to the rheumatic fever he had during 
service.  He argues that he has had knee problems ever since 
service.  See January 22, 2002 hearing transcript, page 16.  

It is not in dispute that the veteran had two episodes of 
rheumatic fever in service.  The Board also recognizes that 
during the acute episodes of rheumatic fever, the veteran had 
complaints of joint pain.  As noted above, service connection 
has been granted for rheumatic heart disease.  A chiropractor 
opined in April 2000 that the degenerative changes in the 
lumbar spine and knees were related to rheumatic fever.  

It is significant to observe that several VA physicians have 
expressed a contrary opinion, including with consideration of 
the April 2000 chiropractor's opinion of record.  A VA 
physician concluded in May 1983 that the veteran's bilateral 
knee disability was not related to rheumatic fever.  
Similarly, following the May 2000 VA examination, the 
examiner noted that the veteran's lumbar spine and knee 
problems were more likely attributable to the veteran's 
employment as a carpenter than to rheumatic heart disease.  
It was also concluded that since there were no disabilities 
of the elbows or ankles, any claimed arthritis of these 
joints could not be related to service or to the veteran's 
service-connected rheumatic heart disease.  Finally, the 
Board observes that when the veteran was seen in a VA 
outpatient clinic in April 2000, he was advised by the 
examiner that rheumatic fever is an acute disease, and might 
affect the joints at the time of the illness, but that, over 
the long term, it affected the heart valves, not the joints.  

The Board concedes that the opinion of the VA physician 
following the May 2000 examination was not based on a review 
of the claims folder.  It is significant to point out, 
however, that the examiner did have access to a number of 
medical records, including some furnished by the veteran.  In 
addition, the Board notes that the claims folder was 
thoroughly reviewed by another VA physician in August 2001.  
He completely concurred in the conclusions reached after the 
May 2000 VA examination.  Further, the Board notes that the 
VA physician in May 2000 speculated that the rheumatic fever 
"might have been" a minor contributor to the veteran's 
right knee complaints.  However, such speculation is not 
sufficient to render the evidence in equipoise so as to 
warrant application of the doctrine of resolution of doubt in 
the veteran's favor.  The Board finds that the opinions of 
the VA physicians are of greater probative value than that of 
the veteran's chiropractor.  In this regard, the Board 
emphasizes that the chiropractor did not have the opportunity 
to review any records from the veteran's period of service.  
In contrast, the opinions of the VA doctors was predicated, 
in one instance, on a partial review of the medical records 
and, in the other case, upon a full review of the claims 
folder.  The Board, therefore, attaches great weight to the 
opinions and conclusions reached by the VA physicians.  The 
Board finds, therefore, that the weight of the evidence is 
against the claim for service connection of arthritis of 
multiple joints.


ORDER

Service connection for arthritis of multiple joints, 
including the knees, back, elbows and ankles, to include as 
secondary to rheumatic heart disease, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

